The appellant was tried and convicted in the recorder's court of the city of Anniston for violating the prohibition law of that municipality. He appealed to the circuit court, was again convicted, and from the judgment is the circuit court he appeals.
The prosecution for a violation of a municipal ordinance is statutory, and quasi criminal in its nature. The statute, providing that no assignment of error, or joinder in error, is necessary in criminal cases (Code 1907, § 6264), has no application to quasi criminal cases, as for the violation of an ordinance of a municipal corporation. Craig v. City of Birmingham, 14 Ala. App. 630, 71 *Page 553 553 So. 983; Houlton v. City of Montgomery, 16 Ala. App. 686,81 So. 134.
In the absence of assignment of error in the instant case, and no brief having been filed for appellant, the judgment appealed from must be, and is, affirmed.
Affirmed.